Per Curiam.

On November 7,1947, after a trial in the United States District Court for the Eastern District of South Carolina, Columbia Division, the respondent was convicted of a violation of section 91 of title 18 of the United States Code (attempting to bribe a United States officer). That crime is a felony and on November 10, 1947, the respondent was sentenced to twenty months imprisonment and fined $1,910. Thereafter and on *298April 7, 1948, an order was signed by the Senior Circuit Judge of the United States Circuit Court of Appeals, Fourth Circuit, dismissing the appeal taken by the respondent. Under the Penal Law of this State the crime of attempting to bribe a public officer is a felony (Penal Law, §§ 261, 378).- Pursuant to the provisions of the Judiciary Law, the respondent, having been convicted of a felony, should be disbarred (Judiciary Law, § 90, subd. 4).
The respondent should be disbarred.
Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ., concur.
Respondent disbarred.